Citation Nr: 0727992	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 decision by the RO which denied 
service connection for hearing loss, hepatitis C, and 
depression; and from an April 2005 decision by the RO which 
denied service connection for PTSD.

The veteran and a friend testified at a hearing held at the 
RO during November 2004 before a decision review officer.

(The decision below addresses the claims of service 
connection for PTSD and depression.  Consideration of the 
claims of service connection for bilateral hearing loss and 
hepatitis C are deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The evidence does not show that the veteran has been 
diagnosed with PTSD.

2.  The veteran does not have depression that is related to 
his active military service.






CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims of service connection 
for hearing loss, hepatitis C, and depression, a VCAA notice 
letter was sent in April 2003, prior to the RO's August 2003 
decision.  In connection with the veteran's claim of service 
connection for PTSD, a VCAA notice letter was sent in January 
2005, prior to the RO's April 2005 decision.  Those letters 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and notified that he was ultimately responsible for 
providing any private medical evidence he wished to be 
considered.  The January 2005 letter also informed the 
veteran about the evidence needed to establish service 
connection for PTSD and enclosed a PTSD questionnaire for him 
to complete and return.  In a March 2006 letter to the 
veteran, the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its August 2003 and 
April 2005 decisions on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his claim for 
social security disability benefits, his private treatment 
and VA treatment.  He was afforded a VA examination relating 
to his claim of service connection for hepatitis C in June 
2003.  He was afforded a VA examination relating to his claim 
for service connection for hearing loss in July 2003.  He was 
afforded a VA psychiatric examination relating to his claims 
of service connection for depression and PTSD in March 2005.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

A.  PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  An amendment to 38 C.F.R. § 3.304(f), which became 
effective May 7, 2002 (during the course of the veteran's 
appeal), which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

At the November 2004 hearing, the veteran testified that he 
was assigned to flight line crew.  The duties included 
launching, landing, parking, and supplying equipment for, 
aircraft.  The veteran contended that he has PTSD due to one 
stressful incident that occurred when he was on active duty 
at Naval Air Station Moffett Field where he witnessed a whole 
air squadron killed in a crash of airplanes.  He testified 
that he knew the men who were killed, and was friends with 
them.  He saw the crash happen, rushed to provide assistance 
and was one of the first to arrive at the scene, but there 
was nothing he could do because the heat was too intense.  
There is verification of this incident in the claims file.  
It occurred on April [redacted], 1973, killing 16 of the 17 people 
aboard the two aircraft.  The veteran also testified that he 
had seen a man cut in half by the accidental closing of a 
bomb bay door, and he saw another killed by having been 
sucked against a jet engine.  

The veteran was afforded a VA psychiatric examination in 
March 2005.  He reported that stressor event that occurred at 
Moffatt Field.  The VA psychologist observed that the veteran 
did experience one stressful event that could be sufficient 
for PTSD, but he apparently did not have nightmares of that 
event.  He had nightmares about his mother's death, and about 
his brother who has a drug problem.  He only had occasional 
nightmares currently because of the effects of medication.  
He also generally did not experience intrusive thoughts on a 
regular basis.  He would have such thoughts about the 
airplane crash only if he saw news about a car wreck or plane 
crash on TV, or if he smelled burning flesh from someone 
being burned when grilling.  He was able to discuss the 
situation, and there appeared to be no avoidance symptoms.  
He had a problem with sleeping, but medication has now helped 
with that.  He did not report irritability, but did report 
hypervigilence. 

The psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was panic disorder with 
agoraphobia, and history of alcohol dependence.  The Axis III 
(general medical conditions) diagnosis was hepatitis C in 
remission and hypertension.  The Axis IV (psychosocial and 
environmental problems) diagnosis was psychosocial stressors 
including the death of his mother.  In Axis V (global 
assessment of functioning), the veteran was given a current 
GAF score of 65 indicating mild symptoms and problems with 
occupational and social functioning.  The psychologist 
concluded with the comments that the veteran had few PTSD 
symptoms and certainly did not have enough to meet the 
criteria for a diagnosis of PTSD.   

Review of the record reveals no medical evidence showing a 
diagnosis of PTSD.  Inasmuch as the veteran has not been 
diagnosed with PTSD, his claim of service connection must be 
denied.

B.  Depression

At the November 2004 hearing, the veteran testified that his 
problems began after he was diagnosed with hepatitis C 
(during June 2001) and he was asked to retire from the 
National Guard because of that diagnosis (he retired in March 
2002).  That is when he started having depression, panic 
attacks, and sleep disorder.  

A VA treatment report in November 2002 contained a diagnosis 
of panic disorder and alcohol abuse history.  The veteran had 
reported that, after the death of his son and his father, he 
had residential alcohol rehabilitation treatment and then 
outpatient alcohol abuse treatment from 1988 to about 1990.  
The examiner also noted that the veteran denied a history of 
depression.  

The record shows that the veteran was approved for social 
security disability benefits during 2003.  In connection with 
his application for social security disability, he was 
examined by a social security contract psychiatrist during 
December 2002.  In his report, the psychiatrist concluded 
that the veteran's emotional status was basically 
unremarkable except for some slight anxiety.  He did not have 
enough data to suggest a clear-cut panic disorder.  There was 
some clinically significant anxiety, but it was not clearly 
delineated.  He diagnosed the veteran with anxiety disorder 
not otherwise specified, and alcohol dependence in remission. 

A VA treatment report in February 2003 had a diagnosis of 
panic disorder with agoraphobia, and alcohol abuse reportedly 
in remission.  This diagnosis continued until a treatment 
report in September 2003 added to the diagnosis "a positive 
depression screen - partner relational problem 
contributing."  This was due to the veteran's wife having 
left him.  In October 2003 this additional diagnosis was 
described as "partner relational problem."  In November 
2003 this diagnosis was described as "partner relational 
problem, adjustment disorder with mixed symptoms of 
depression and anxiety."  Subsequent VA treatment reports up 
to July 2004 note that the veteran was taking behavioral 
medications for depression.   

At the March 2005 VA psychological examination, the veteran 
reported that his primary complaints were panic attacks, 
especially a fear of going to strange places.  This had been 
controlled somewhat by medication.  He also reported problems 
with depression, sleep problems, and nightmares, but 
medication had helped bring those under control as well.  As 
noted above, the VA psychologist diagnosed the veteran with 
panic disorder with agoraphobia, and history of alcohol 
dependence. 

The veteran's SMRs do not show any treatment for a 
psychiatric disorder in service.  While VA treatment reports 
indicate that he has been treated for symptoms of depression 
related to an adjustment disorder, he has not been clinically 
diagnosed with a depressive disorder.  The Board also notes 
that the veteran, by his own report, did not seek treatment 
for any psychiatric disorder until many years after service 
after he was diagnosed with hepatitis C in 2001.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Based on 
the foregoing, the veteran's claim of service connection for 
depression must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.


REMAND

Bilateral Hearing Loss:  The veteran contends that he has 
bilateral hearing loss that is attributable to working on the 
flight line in service, and to exposure to heavy weapons 
noise during his National Guard active duty (ACDUTRA).  
However, the VA audiometric tests in July 2003 and July 2006 
show conflicting evidence of whether or not the veteran does 
have a hearing loss disability according to VA criteria.  

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2006).

Here, the testing in July 2003 revealed thresholds of 20, 25, 
20, 30, and 40 decibels in the veteran's right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively; and 
thresholds of 25, 25, 30, 30, and 45 decibels in the 
veteran's left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The speech discrimination score for each ear 
was 88 percent.  The veteran reported that he did not think 
he really had much trouble hearing in most situations.  The 
audiometric examiner commented that the test showed 
borderline normal sloping to normal high frequency 
sensorineural hearing loss in both ears.  He opined that it 
was less likely than not that the veteran's hearing loss was 
directly related to his time in service because his 
audiograms entering and leaving active service were normal.  

Testing in July 2006 revealed thresholds of 5, 15, 20, 30, 
and 35 decibels in the veteran's right ear at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively; and thresholds of 
10, 15, 15, 25, and 25 decibels in the veteran's left ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
speech discrimination score for each ear was 100 percent.  
The veteran reported that he was not bothered by hearing 
difficulty.  Although this audiometric test was entirely 
normal in terms of the VA criteria for evaluating a hearing 
disability, the examiner went beyond the VA criteria to 
diagnose a mild to moderate sensorineural hearing loss from 
3000 to 8000 Hertz in the right ear, and a mild hearing loss 
at 6000 to 8000 Hertz in the left ear.  He opined that the 
hearing loss in the veteran's right ear was at least as 
likely as not (50/50 probability) caused by or as a result of 
military noise exposure.  As to the left ear, the examiner 
opined that, although the veteran did not exhibit a hearing 
loss in his left ear for purposes of this claim, he did have 
high frequency hearing loss in the left ear which was the 
cause of his tinnitus.  Therefore, he opined that the 
veteran's tinnitus was also not caused by military noise 
exposure.  (By a September 2006 decision, the RO did grant 
service connection for tinnitus without specifying whether it 
was for the right or left ear.  The RO described it as 
"ringing in the ears.")   

Review of the record indicates that the veteran's hearing had 
been normal until the July 2003 VA audiometric examination.  
An April 1975 audiometric examination in connection with his 
separation from active duty showed that his hearing was 
normal.  A September 1991 audiometric examination conducted 
when the veteran was in the National Guard showed that his 
hearing was normal.  The July 2003 audiometric test only 
showed borderline bilateral hearing loss.  The July 2006 VA 
audiometric examination showed that the veteran's hearing was 
normal.  However, the examiner in July 2006 went beyond the 
VA criteria in 38 C.F.R. § 3.385 to discuss hearing loss 
(when there was no bilateral hearing loss according to VA 
criteria for determining a hearing loss disability), and to 
give a nexus opinion on hearing loss, in terms of high 
frequency hearing loss beyond 4000 Hertz in each ear.   

The results from different audiometric examinations can vary.  
The variance in this case between the July 2003 and July 2006 
examinations is significant because it affects the 
determination of whether the veteran does or does not have a 
hearing disability according to VA criteria.  Therefore, a 
remand for another audiometric examination is needed in order 
to determine if the veteran does have a current hearing loss 
disability according to the VA criteria in § 3.385, and to 
obtain an additional nexus opinion if audiometric testing 
does show any hearing loss that meets VA criteria for a 
hearing disability.  

Hepatitis C:  In November 2004 the veteran testified that he 
had been exposed to risk factors for hepatitis C including 
getting tattoos during 1974, sharing razors in the field, and 
an incident at Camp Atterberry (this would have been on 
national guard training - ACDUTRA) in Indiana during the late 
1980s where the veteran was working in the kitchen.  Another 
guardsman cut his finger off in a meat slicer spewing blood 
all over.  In retrieving the finger, the veteran also cut 
himself.  He was also involved in the two day clean-up and 
decontamination of the mess hall.  The veteran has filed a 
statement from T.R. who stated that he and the veteran were 
exposed to hepatitis C during June 1993 (due to the incident 
that the veteran testified about).  He said that all cooks 
and KPs were quarantined for two days.  He said that the 
veteran was in contact with the blood of the injured cook, 
and that cook was confirmed to have had hepatitis.  Another 
guardsman friend, M.S., accompanied the veteran to the 
November 2004 hearing.  He testified that, although he was 
not involved working in the kitchen, he was aware that the 
subject mess hall had been shut down, and that the veteran 
had been quarantined for about 2 to 3 days.

At a June 2003 VA compensation and pension examination that 
was conducted at the St. Louis VAMC in connection with the 
veteran's claim of service connection for hepatitis C, the 
veteran reported similar risk factors as noted above.  The 
examiner did review the claims file.  The examiner noted that 
VA treatment records from the Evansville, Indiana, VA 
Outpatient Clinic showed that the veteran was first diagnosed 
by a positive screening for hepatitis C during June 2001.  
(At the November 2004 hearing, the veteran testified that he 
was asked by the National Guard to retire because of his 
diagnosis of hepatitis C.  The record shows that he did 
retire as of March 31, 2002.)  The examiner recounted the 
veteran's treatment for hepatitis C since that time.  
Laboratory testing was done.  The examiner diagnosed the 
veteran with hepatitis C, which appeared stable at that time 
with treatment.  He noted that the veteran continued to be 
followed by the Marion, Illinois, VAMC. 

Although the RO's instructions were for a service connection 
examination, which implied the need for a nexus opinion, no 
nexus opinion was provided by the examiner.  A remand is 
needed in order to obtain an opinion as to the likelihood 
that the veteran's hepatitis C is related to his active duty 
service including any ACDUTRA. 

The Board also notes that the RO made three requests (April 
15, 2003; April 6, 2005; and May 22, 2006) for records from 
the Kentucky National Guard, including personnel records 
which would show the veteran's dates of ACDUTRA, with no 
apparent satisfactory reply.  The last May 2006 request by 
the RO for records was only for SMRS, and it does appear that 
a reply in the form of a copy of the RO's letter with very 
few SMRs attached was received with no explanation as to why 
so few records were produced.  There is no stamped date of 
receipt.  A remand is also needed in order to make a further 
attempt to obtain copies of all the veteran's Kentucky 
National Guard service medical and personnel records for the 
claims file.   VA treatment records from the Marion, 
Illinois, VAMC and the Evansville, Indiana, VA Outpatient 
Clinic should also be obtained up-to-date from July 30, 2004.       

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain relating 
to his claimed hearing loss and his 
hepatitis C.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain VA treatment records from July 
30, 2004 to the present time from the 
Marion, Illinois, VAMC, and the 
Evansville, Indiana, VA Outpatient 
Clinic, and associate them with the 
claims file.

3.  Make another request to the Kentucky 
National Guard for the veteran's complete 
service medical and personnel records.  
The response or lack thereof should be 
documented for the file.  The records 
obtained, if any, should be associated 
with the claims file.  

4.  Schedule the veteran for an 
examination of his ears and hearing by a 
VA audiologist.  The claims file must be 
made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed.  An audiometric examination 
should be conducted by the examiner.  The 
examiner should diagnose whether the 
veteran has any hearing impairment that 
constitutes a disability pursuant to the 
criteria in 38 C.F.R. § 3.385.  The 
examiner should provide an opinion as to 
whether any diagnosed hearing impairment 
is as likely as not related to the 
veteran's military service including any 
ACDUTRA.  The examiner should fully 
describe the objective findings that 
support his or her conclusions, and a 
complete rationale for all opinions 
should be provided.

5.  Send the claims file to the VA 
examiner, Dr. D.F., at the St. Louis VAMC 
who conducted the June 2003 examination 
of the veteran for hepatitis C.  If Dr. 
D.F. is no longer available, send the 
claims file to another appropriate VA 
examiner.  The examiner should note in 
the report that the claims file has been 
reviewed.  The examiner should provide an 
opinion as to whether the veteran's 
hepatitis C is as likely as not related 
to the veteran's military service 
including any ACDUTRA.  The examiner 
should fully describe the objective 
findings that support his or her 
conclusions, and a complete rationale for 
all opinions should be provided.
   
6.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006). 

            


 Department of Veterans Affairs


